

Form of Restricted Share Unit Agreement
(Graded Vesting)
Under the Teradata 2012 Stock Incentive Plan


You have been awarded a number of restricted Share Units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third-party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
 
1. One-third of the Share Units will become non-forfeitable (“Vested”) on each
of the first three anniversaries of the Date of Grant (each such anniversary a
“Vesting Date”), subject to such rounding conventions as may be implemented from
time-to-time by the third party Plan administrator, and provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until each such Vesting Date.
2. If your employment with Teradata terminates prior to a Vesting Date due to
(i) your death, (ii) a disability for which you qualify for benefits under the
Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), or (iii) termination of your employment by
Teradata without Cause, then, upon such termination of employment, the remaining
unvested Share Units will become fully Vested.
If your employment with Teradata terminates prior to a Vesting Date due to your
Retirement, then the Compensation & Human Resource Committee of the Teradata
Board of Directors (the “Committee”) or its delegate, may in its sole discretion
choose to provide that all or any pro rata portion of the Share Units will
become Vested upon the terms, and subject to the conditions, established by the
Committee, including an acceleration of Vesting for Share Units for up to one
additional year following Retirement. For purposes of this Agreement,
“Retirement” means termination by you of your employment with Teradata at or
after age 55.


Notwithstanding any provision in this Agreement to the contrary, in the event of
a Change in Control, the applicable provisions of Section 20 of the Plan shall
govern the treatment of your outstanding Share Units as provided therein.


To the extent that the Share Units are not Vested pursuant to Sections 1 and 2
above, they shall be forfeited automatically without further action or notice,
if you cease to be employed by Teradata prior to an applicable Vesting Date
other than as provided pursuant to this Section 2.


3. Except as may be otherwise provided in this Agreement, when Vested, the Share
Units will be paid to you within 30 days after each applicable Vesting Date (or
such earlier date as the Share Units may become Vested pursuant to Section 2
above) in Shares (such that one Share Unit equals one Share).


4. By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4. Notwithstanding the foregoing, nothing contained in this Agreement or any
other Teradata agreement, policy, practice, procedure, directive or instruction
shall prohibit you from reporting possible violations of federal, state or local
laws or regulations to any federal, state or local governmental agency or
commission (a “Government Agency”) or from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. You do not need prior authorization of any kind to make any such
reports or disclosures and you are not required to notify Teradata that you have
made such reports or disclosures. Nothing in this Agreement limits any right you
may have to receive a whistleblower award or bounty for information provided to
any Government Agency.


5. The Share Units may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death. As soon as practicable after a Vesting Date,
Teradata will instruct its Transfer Agent and/or its third-party Plan
administrator to record on your account the number of Shares underlying the
number of Share Units to be paid to you in Shares and such Shares will be freely
transferable.


6. Any cash dividends declared before an applicable Vesting Date on the Shares
underlying the Share Units shall not be paid currently but shall be converted
into additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s common stock on the Dividend Payment Date.


7. Teradata has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Share Units, any
federal, state, local, foreign or other taxes required by the laws of the United
States or any other country to be withheld or paid with respect to the Share
Units, and you or your legal representative or beneficiary will be required to
pay any such amounts. By accepting this award, you consent and direct that, if
you are paid through Teradata’s United States payroll system at the time the
Share Units Vest, Teradata’s stock plan administrator may withhold or sell the
number of Share Units from your award as Teradata, in its sole discretion, deems
necessary to satisfy such withholding requirements. If you are paid through a
non-United States Teradata payroll system, you agree that Teradata may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy any
withholding obligation.


8. The Share Units will be forfeited if your employment is terminated by
Teradata for Cause or if the Committee determines that you engaged in misconduct
in connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded by the Committee
in its sole discretion and permitted by applicable law, you shall (a) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment, and (b) with respect to any Shares acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment and that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.
  
9. As a recipient of this equity award, you recognize that you have access to
highly confidential, proprietary and non-public information of Teradata and its
customers, including strategic plans, customer lists, research and development
plans, and other information not made available to the general public and from
which Teradata derives value. For purposes of this Agreement, this information
is defined as “Trade Secret Information.”


To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):


(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
9 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 9(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.


(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 9(b) SHALL NOT APPLY IF YOU
ARE EMPLOYED BY TERADATA IN CALIFORNIA.


(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).


If you breach the terms of this Section 9, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
Vested during the twelve (12) months prior to the Termination Date. Such Fair
Market Value shall be determined as of each applicable Vesting Date.


As used in this Section 9, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to and competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.
10. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to this Agreement or your
employment relationship with Teradata shall be resolved by first exhausting
Teradata’s internal dispute resolution process and policy in place when the
dispute arose, and then by arbitration pursuant the Mutual Agreement to
Arbitrate All Employment Related Claims attached hereto as Exhibit A.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration.
11. You may designate one or more beneficiaries to receive all or part of any
Share Units to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Share Units
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Share Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to receive a distribution hereunder, the Share Units in question may be
transferred to your estate, in which event Teradata will have no further
liability to anyone with respect to such Share Units.
12. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
13. The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee.
14. The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 15 of the Plan.
15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 10 of this Agreement shall prevail.
16. You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such Shares have been delivered to you in accordance with this Agreement.
The obligations of Teradata under this Agreement will be merely that of an
unfunded and unsecured promise of Teradata to deliver Shares in the future
following Vesting of the Share Units, and your rights will be no greater than
those of an unsecured general creditor. No assets of Teradata will be held or
set aside as security for the obligations of Teradata under this Agreement.
17. The intent of the parties is that payments under this Agreement be exempt
from, or comply with, Section 409A of the Code, and this Agreement shall be
interpreted, administered and governed in accordance with such intent. In
particular, solely to the extent necessary to comply with Section 409A of the
Code: (x) a “termination of employment” or words of similar effect shall be
deemed to mean a “separation from service” within the meaning of Section 409A of
the Code, and (y) payment of any nonqualified deferred compensation to a
“specified employee” (as determined under applicable Teradata policy) shall be
made no earlier than the first business day that is more than six months after
the date of separation from service. Further, notwithstanding anything to the
contrary contained in this Agreement, the Committee shall have the right, at any
time in its sole discretion, to accelerate the time of a payment under this
Agreement to a time otherwise permitted under Section 409A of the Code in
accordance with the requirements, restrictions and limitations of Treasury
Regulation Section 1.409A-3(j), to the extent applicable.
18. Nothing contained in this Agreement shall confer upon you any right with
respect to continuance of employment by Teradata, nor limit or affect in any
manner the right of Teradata to terminate your employment or adjust your
compensation.
19. By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.
20. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.







EXHIBIT A
TERADATA CORPORATION
MUTUAL AGREEMENT TO ARBITRATE ALL EMPLOYMENT RELATED CLAIMS


Teradata Corporation, including its divisions, subsidiaries and related
companies (collectively, “Teradata”), believes most employment-related disputes
are best resolved through open and honest communication and, when necessary,
through the company’s Internal Dispute Resolution Policy (the “IDR Policy”),
outlined in detail at CMP 706. If a dispute cannot be resolved informally, and
given our desire to establish a speedy, impartial and cost-effective way to
resolve disputes, the final stage of the IDR Policy provides the unresolved
matter will be submitted to final and binding arbitration. This is Teradata’s
and my mutual Arbitration Agreement (“Agreement”).


This Agreement to arbitrate includes every possible claim, dispute, or cause of
action, in law or equity, arising out of or relating in any way to my employment
with Teradata or the termination of my employment, to the maximum extent
permitted by law, whether asserted during my employment with Teradata or after
it has ended, including claims that I or my heirs, successors, administrators,
and assigns may have against Teradata or against any of its current and former
officers, directors, employees, representatives, contractors, owners,
shareholders, or agents in their capacity as such, and all successors and
assigns of any of them, or claims that Teradata may have against me
(collectively, “Claims”).


Claims subject to this Agreement include, but are not limited to, claims
pursuant to any federal, state or local law or statute including (without
limitation) the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act of 1990, the Family and
Medical Leave Act, the Fair Labor Standards Act, the federal Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the Uniform Service
Employment and Reemployment Rights Act, the Genetic Information
Nondiscrimination Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Equal Pay Act, and the California Family
Rights Act, all as amended; Claims for wages, overtime, or other compensation
due; Claims involving meal and rest breaks; Claims for benefits (except where an
employee benefit plan specifies that its claim procedure shall culminate in an
arbitration procedure different from this one); Claims for breach of contract or
other promise (oral or written, express or implied); Claims for any form of
illegal discrimination or harassment under state or federal law; Claims for
wrongful termination or discharge (constructive or actual); Claims for violation
of any public policy; Claims for improper, unfair, and/or retaliatory treatment
or dismissal; and all tort Claims. Claims not covered by this Agreement are
claims for workers’ compensation benefits, unemployment compensation benefits,
claims governed by ERISA or other claims that, as a matter of law, the parties
cannot agree to arbitrate. I understand that while I still have a right to file
a charge with a state or federal agency, I will submit the final resolution of
any Claim to an arbitrator instead of a court or jury. Teradata and I
acknowledge that, by entering into this Agreement, we both waive the right to
resolve any Claims through a trial by jury, in exchange for the benefits of a
speedy and less expensive dispute resolution procedure.


Teradata and I agree that we will resolve our disputes on an individual basis
only. Except for representative claims under California’s Private Attorneys
General Act, which cannot be waived under applicable law and which are therefore
excluded from this Agreement, Teradata and I expressly intend and agree that:
(a) class action and representative action procedures are hereby waived and
shall not be asserted, nor will they apply, in any arbitration pursuant to this
Agreement; (b) we will not assert class action or representative action claims
in arbitration or otherwise; and (c) we shall submit only our own, individual
Claims in arbitration. The arbitrator may not consolidate more than one person’s
Claims and may not otherwise preside over any form of a representative or class
proceeding. This Agreement also prevents me from participating in a class action
(existing or future) that is brought by any other party.


The arbitration shall be governed by the Federal Arbitration Act. The hearing
will be conducted by the American Arbitration Association (the “AAA”) under the
AAA’s then applicable employment arbitration rules (except as those rules are
modified by this Agreement) and presided over by a sole arbitrator. The AAA
rules are available online at https://www.adr.org/Rules. To file a claim, I will
only be required to pay the equivalent of the fee to file a complaint in a court
of local jurisdiction. Teradata will pay any remaining fees that are specific to
arbitration, including the arbitrator’s fees and expenses. However, Teradata and
I will each pay our own attorneys’ fees and our own standard litigation costs.
If we cannot mutually agree on an arbitrator, the arbitrator will be selected
according to the AAA’s rules and procedures. The arbitrator shall have the
exclusive authority to rule on any challenge to his or her own jurisdiction or
to the validity, enforceability, or formation of any portion of this Agreement
to arbitrate.


The arbitration hearing will be held in or near the city where I worked with
Teradata, or as otherwise mutually agreed to by me and Teradata. To prepare for
the hearing, both Teradata and I have the right to take the sworn deposition
statements of two individuals and, in addition, any expert witness expected to
testify at the hearing. All documents to be used as exhibits and a list of all
potential witnesses will be exchanged at least two weeks in advance of the
hearing. No other discovery will be permitted unless the arbitrator finds there
is a compelling need to do so and this need outweighs our desire for a quick and
inexpensive resolution of the dispute. The arbitrator may consider and grant
prehearing dispositive motions as he/she deems appropriate. The arbitrator will
make a decision using the substantive law of the state where the claim arose or
federal law where applicable. The arbitrator shall: (a) have the same full
authority to order relief as would a court or a jury (including but not limited
to an award of attorneys’ fees or costs under any applicable statute or written
agreement); and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator’s award may be entered and enforced by any court with
jurisdiction.


This Agreement is not an employment contract and does not alter the terms of my
at-will employment relationship with Teradata. Our mutual willingness to submit
all disputes to arbitration is consideration for this Agreement. As additional
consideration, I understand Teradata requires me to sign this Agreement as a
condition of the compensation and benefits provided to me now and during my
employment with Teradata.


This is the entire Agreement between Teradata and me relating to arbitration and
supersedes any other written or oral agreement relating to arbitration, except
for the IDR Policy which remains in full force and effect (however, in the event
this Agreement and the IDR Policy conflict, this Agreement shall govern). This
Agreement to arbitrate shall survive termination of my employment at Teradata. I
have had a full opportunity to review this Agreement and I understand and agree
to its terms. This Agreement can only be revoked or modified by a writing signed
by both me and an officer of Teradata. If any portion of this Agreement is held
to be void or unenforceable under any federal, state, or local law, the rest of
the Agreement will remain in full force and effect.




    